         CASE 0:20-cv-02641-SRN-LIB Doc. 22 Filed 06/14/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

Timothy P. O’Laughlin,                             Case No. 20-CV-2641 (SRN/LIB)

                     Plaintiff,

v.                                                             ORDER

FMC and Dr. Dionne Hart, Psychiatrist,

                     Defendants.



Timothy P. O'Laughlin, Reg No. 27778-044, FMC-Rochester PMB 4000,
Rochester, MN 55903, Plaintiff pro se.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on the application to proceed in forma pauperis

(“IFP”) on appeal of plaintiff Timothy P. O’Laughlin. See Doc. No. 20. The Court has

reviewed the IFP application and concludes that O’Laughlin qualifies financially to

proceed IFP. Moreover, the Court cannot say that this appeal is taken in the absence of

good faith or is frivolous in the sense that the Supreme Court has defined that term. See

Fed. R. App. P. 24(a)(3). Accordingly, the IFP application will be granted.

      Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that the application to proceed in forma pauperis on appeal of

plaintiff Timothy P. O’Laughlin [Doc. No. 20] is GRANTED.
      CASE 0:20-cv-02641-SRN-LIB Doc. 22 Filed 06/14/21 Page 2 of 2




Dated: June 14, 2021                   s/Susan Richard Nelson
                                       SUSAN RICHARD NELSON
                                       United States District Judge




                                   2
